               Case 1:20-cv-03535-JPO Document 57-2 Filed 11/25/20 Page 1 of 1




                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0111817
                                                      Andrew Stephen Priestly Williams
                                                      The Williams Law Group, P.L.L.C.
                                                      6273 Sunset Dr Apt 3D
                                                      South Miami, FL 33143-8815
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 23, 2014.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 27th day of October, 2020.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-107025
